 LABORERSLOCAL 1006 (CENTRAL BLACKTOP)Construction and General Laborers District Councilof Chicagoand Vicinityand Laborers Interna-tional Union of North America,Local 1006andCentral Blacktop Co, IncInternationalUnion of Operating Engineers, Local150, AFL-CIOandCentral Blacktop Co, IncCases 13-CD-385 and 13-CD-386December 27, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFrThe charges in this Section 10(k) proceedingwere filed May 4,1987, by the Employer In Cases13-CD-385 and 13-CD-386 the Employer allegesthat the Respondent,Construction and General LaborersDistrictCouncil of Chicago and Vicinityand Laborers International Union of North America,Local 1006(Local 1006 or the Laborers), andthe Respondent,InternationalUnion of OperatingEngineers,Local 150,AFL-CIO (Local 150 or theOperating Engineers),respectively each violatedSection 8(b)(4)(D) of the National Labor RelationsAct byengaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees they represent The hearingwas held May 28 and 29,1987, before Hearing Officer Gloria DiLorenzoThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board affirms the hearing officer's rulings,finding them free from prejudicial errorOn theentire record,the Board makes the following findingsIJURISDICTIONThe Employer, an Illinois corporation, is engaged in the business of constructing and repairingroads with its principal place of business in Hodg-kins, IllinoisDuring the past calendar year, theEmployer purchased and received goods and services valued in excess of $50,000 from points locateddirectly outside the State of IllinoisThe partiesstipulate, andwe find, that the Employer is engaged in commerce within the meaning of Section2(6) and (7) of the Act and that Local 1006 andLocal 150 are labor organizations within the meanmg of Section 2(5) of the ActIITHE DISPUTE57A Background and Facts of DisputeThe Employer is engaged in constructing and repairing roads and in the manufacture and sale ofpaving materials in Cook County, Illinois, whichincludes the city of Chicago, and the surroundingcountiesThe Employer maintains various jobsites,including a jobsite located near 101st Street andMurphy Road in unincorporated DuPage CountyThe Employer is a member of the Illinois RoadBuilders'Association (IRBA) and through thatmembership is party to a collective bargainingagreement between the IRBA and General LaborersDistrictCouncil of Chicago and Vicinity,which includesLocal 1006, that is effectivethrough May 31, 1989 Through the IRBA the Employer is also party to a collective bargainingagreement with Operating Engineers Local 150,which was effective through May 31, 1987Employees represented by Local 150 operatevarious types of heavy equipment for the EmployerBy the terms of their collective-bargainingagreement with the Employer, employees represented by Local 150 do not perform work otherthan operating and maintaining equipment, andonce they start work they are guaranteed 8 hours'pay for the day and can be required to make onlyone machine change per day In contrast, employees represented by Local 1006 perform virtually alltypes of work involved in preparation and cleanupfor concrete construction not performed by otheremployeesWhile performing these duties theysometimes operate equipment such as jackhammersand bobcats, ' also known as skid steer loadersConstruction on the Murphy Road project beganinApril 1987 According to evidence presented bytheEmployer the following occurred when abobcat was brought to the jobsite for the first timeon April 29, 1987 An operating engineer represent-ed by Local 150 operating a Cat 225 backhoeceasedworking when a laborer represented byLocal 1006 began operating a bobcat The operating engineer called Local 150's business agent tothe jobsite, and began working only after the Employer agreed to remove the member of the Laborers from the bobcat Local 150's business agentclaimed the operation of a bobcat was within thejurisdiction of the Operating Engineers, informedtheEmployer that the Operating Engineers'member was ill, and subsequently stated that hewould not be shutting down jobs over the bobcatissue but that the Employer might have a lot ofsick operators if he continued to use Laborers tooperate bobcats Local 150 disputes the Employer srendition of the facts292 NLRB No 12 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe following day the Employer received aletter from the Laborers stating that bobcat workwas traditional Laborerswork specifically mentioned in[Central Blacktop's]contract"and thatthe Laborers Union would `strike and picket toretain this work "The Employer presented evidence showing thatthe dispute between the Laborers Union and Operating Engineers Union was ongoing Prior to theincident at issue the Employer received lettersfrom both the Laborers and the Operating Engi-neers stating their respective positions,claiming theright to the bobcat work One letter from the Laborers datedMarch 10, 1987,stated"Any reas-signment to any other Union is a breach of the La-borers contract and will result in an immediatestrike and picketing by the Laborers to preservethe work jurisdiction " Following the incident, Op-erating Engineers members were informed of the"JurisdictionalWar" between the Operating Engineers and the Laborers District Council throughletters and publicationsB Work in DisputeThe disputed work involves the operation of skidsteer loaders(commonly referred to as bobcats)being used by the Employer at its jobsite at theconstruction of a new road near 101st Street andMurphy Road in unincorporated DuPage CountyC Contentionsof thePartiesThe Employer contends that there is reasonablecause to believe that Local 150 and Local 1006violated Section 8(b)(4)(D)of the Act Further, theEmployer and Local 1006 argue that no voluntarymethod of adjustment exists that binds all the parties,and that the dispute is properly before theBoard for a determination under Section 10(k) oftheAct The Employer and Local 1006 contendthat the work in dispute should be awarded toLocal 1006 on the basis of employer preferenceand past practice,and economy and efficiency ofoperationThe Employer maintains that area prac-tice favors awarding the work in dispute to Local1006, and Local 1006 further asserts that it shouldbe awarded the work on the basis of Board precedentAdditionally,theEmployer requests anaward that applies to all its projects in the concurrent jurisdictions of Locals 150 and 1006 Local1006 requests an award that covers any employerwith whom a bobcat dispute arisesLocal 150 contends that there is no reasonablecause to believe that Local 150 or Local 1006 vio-lated Section 8(b)(4)(D) of the Act In support ofthis contention Local 150 argues that at no timedid Local 150 threaten to strike or picket the Employer nor did it demand that an operator be assigned to run the Company's bobcat Local 150maintainsthat there is no substance in the Employer'scharge that the Laborers violated Section8(b)(4)(D), because the only threat by the Laborersto strike or picket occurred the day before thehearingLocal 150 contends that thework stoppage" incident of April 29 occurred because the la-borer who was operating a bobcat at the site nearlycaused anaccidentLocal 150 also maintains thatthe parties to the dispute are bound by an alternativemethod of adjustment under applicable statelaw governing payment of prevailing wagesIn the alternative Local 150 asserts that, shouldtheBoard find reasonable cause to believe thatSection 8(b)(4)(D) has been violated, the work indispute should be awarded to it on the basis of collective bargainingprovisions,area and industrypractice, and skills,training,and safetyFinally,Local 150 argues that if the work in dispute isawarded to Local 1006, the record does not support theissuanceof a broad award because Local150 has not resorted to unlawful conduct to obtainthe work, whereas Local 1006 has engaged in prohibited conductD Applicabilityof theStatuteBefore the Board may proceed with a determination of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D)has beenviolated and the parties have not agreed on amethod for the voluntary adjustment of the disputeAccording to testimony presented by Employerwitnesses,on several occasions Local 1006 specifi-cally threatened the Employer with picketing andstrike activity if the Employer reassigned the dis-puted work to Local 150 represented employeesWe find reasonable cause to believe Local 1006 engaged in conduct prohibited by Section 8(b)(4)(D)In addition,theEmployer presented testimonythataLocal 150 represented employee ceasedwork when he saw a laborer operating a bobcatand immediately called the business agentThebusiness agent came to the jobsite and told the Employer that bobcat work was within Local 150's ju-risdiction and that the Employer might have a lotof sick operators if it used laborers on bobcatsFurther,the Employer submitted evidencethat theOperating Engineers are engaged in an areawideeffort against the Laborers to obtain bobcat workfor Operating Engineers employees LABORERSLOCAL1006 (CENTRAL BLACKTOP)59This evidenceis disputedby testimonypresentedby the Operating Engineers i In a 10(k) proceedingthe Board is not charged with finding that a viola-tion did, in fact, occur but only that reasonablecause exists for finding such a violation Thus, aconflict in the testimony need not be resolved inorder for the Board to proceed to a determinationof the disputeLaborers Local 334 (C H HeistCorp),175 NLRB 608, 609 (1969) Under these circumstances, we find the business agent's statementthat the Employer might have a lot of sick opera-tors if he used laborers on bobcats constitutes athreat toengage inprohibited conduct under Sec-tion 8(b)(4)(D) SeeTeamsters Local 6 (Anheuser-Busch),270 NLRB 219, 220 (1984),and CincinnatiMailers Union No 17 (Rosenthal & Co),265 NLRB1052, 1053 (1982)The Employer and Local 1006 stipulated thatthey have not agreed on a method to adjust thisdispute voluntarilyHowever, Local 150 contendsthat a State of Illinois statute relating to the wagesof employees in public works, which provides adispute resolution procedure, is applicable to thisdisputeWe note that the state statute is a mandateonly to the Employer The statute provides amechanism not for the resolution of disputesbetweeen unions over an employer's work assign-ment but for determining and enforcing prevailingwage standards SeeHayen v County of Ogle,101Ill 2d 413, 463 NE 2d 124 (1984)We thereforereject Local 150's contention that the parties haveagreed on a method to adjust this dispute voluntarily 2Based on the foregoing, we find reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that there exists no agreed on methodfor voluntary adjustment of the dispute within themeaningof Section 10(k) of the Act Accordingly,we find that the dispute is properly before theBoard for determination 3E Merits of the DisputeSection 10(k) requires the Board to make an af-firmative awardof disputed work afterconsideringvariousfactorsNLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U S 573'Operating Engineers claims that it did not threaten to engage in prohibited conduct or even make a demand for the work2 The hearing officer rejected evidence Local 150 sought to introducepertaining to the local townships attempts to implement the state statuteIn view of our finding that the state statute does not provide a mechanism for resolving the dispute under the Act the evidence the hearingofficer rejected could not advance Local 150 s contention that there is adispute resolution method to which all parties are bound Thus we neednot pass on the hearing officers rejection of documents offered in support of this contention3Accordingly we also find that the representation petition filed by theOperating Engineers is irrelevant(1961) The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by balancing the factors involved in a particular caseMachinists Lodge 1743 (J A Jones Construction),135 NLRB 1402 (1962)The following factors are relevant in making thedetermination of this dispute1Certifications and collective bargainingagreementsNeither Local 150 nor Local 1006 has been certifeed by the Board as the collective-bargaining representative of any of the employees involved in thisdisputeThe Employer is a party to collective bargaining agreementswith Local 150 and Local 1006Both the Operating Engineers' and the Laborers'agreement contain provisions providing that operation of bobcats are within their domain There-fore,we find that evidence regarding this factordoes not favor an award of the disputed work toemployees represented by either Local 150 orLocal 10062Company preference and past practiceThe Employer prefers to use employees represented by Local 1006 to perform the work in disputeThe Employer testified that it has consistent-ly assigned bobcat work to Local 1006-representedemployees except on two occasionsWe find thatthe factor of company preference and past practicefavors an award of the disputed work to employeesrepresented by Local 10063Area and industry practiceThe Employer's controller and corporate secretary testified that he knows 15 to 20 members ofthe IRBA The Employer named four or five members that the Employer knows use laborers to oper-atebobcatsThe OperatingEngineers'businessagent testified that he knew of nine jobs in the areawhere operating engineers were operating bobcatsHe also testified that there were approximately 100jobs in the area Under these circumstances, wefind that the evidence offered in support of thearea and industry practice is inconclusive and doesnot favor an award of the disputed work to employees represented by either Union4 Relative skillsThe Employer's vice president of operations tes-tified that the amount of skill necessary to operatea bobcat is minimal and requires little trainingLocal 150's business agent testified that the Unionhas an apprenticeship program that includes bobcat 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtrainingEvidence with regard to the skills ofLocal 150 represented employees as compared withthe skills of Local 1006 represented employees isinconclusive and does not favor awarding the disputedwork to employees represented by eitherUnion5Economy and efficiency of operationsThe Employer contends it is more economicaland efficient to assign work to Local 1006 repre-sented employees The vice president of operationstestified that the bobcats are frequently movedfrom jobsite to jobsite for maximum use He alsotestified that the Employer seldom uses bobcats ona job for a full day Under these circumstances, ifthe work is assigned to an employee represented byLocal 1006, the employee can be assigned otherduties covered by the Local 1006 agreement, afterthe work on the bobcat is completedIn contrast, the Operating Engineers agreementrestricts the number of times operators can makean equipment change during the workday Further,the agreement requires that the Employer pay theoperating engineer for the entire day once thebobcat is started regardless of the amount of timethe bobcat is in use Also, the collective-bargainingagreement limits the duties the operating engineersmay perform Under these circumstances, we findthat the factor of economy and efficiency of operation favors an award of the disputed work to employees represented by Local 1006company preference and past practice, and theeconomy and efficiency of operations In makingthis determination,we are awarding the work toemployees represented by Local 1006, not to thatUnion or its members 4 The determinationis limit-ed to the controversy that gave rise to this pro-ceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute1Employees of Central Blacktop Co, Inc rep-resented by Laborers Local 1006, affiliated withConstruction and General Laborers District Courtcil of Chicago and Vicinity, are entitled to performthework of operating small rubber tire tractors("bobcats") at the Murphy Road jobsite near 101stStreetandMurphyRoad in unincorporatedDuPage County2Local 150, International Union of OperatingEngineers, AFL-CIO is not entitled by means proscribed by Section 8(b)(4)(D) of the Act to forceCentral Blacktop Co, Inc to assign the disputedwork to employees represented by it3Within 10 days from this date, Local 150,International Union of Operating Engineers, AFL-CIO, shall notify the Regional Director for Region13 in writing whether it will refrain from forcingCentral Blacktop Co, Inc , by means proscribed bySection 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determinationConclusionsAfterconsidering all the relevant factors, weconclude that employees representedby Local1006 are entitled to perform the work in disputeWe reach this conclusion relying on the factors of"We find that the issuance of the broad order sought here by the Employer and Local 1006 isnot warrantedand we limit our presentdetermination to the particularcontroversythat gave rise to this proceeding SeegenerallyLaborers Local 151 (Otis Elevator)272NLRB 1102 (1984)Woodworkers Local 3 90 (Crown Zellerbacb)261NLRB 615 (1982) Wealso find that the claim made by the Employer for attorneysfees is unwarranted